Citation Nr: 0115976	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO).  The RO continued 
the noncompensable evaluation for bilateral hearing loss and 
denied service connection for dermatitis.

The Board notes that following the issuance of the September 
1999 rating decision, the veteran filed a notice of 
disagreement as to both issues on the title page.  Following 
the issuance of the statement of the case, the veteran, in 
his VA Form 9, Appeal to the Board of Veterans' Appeals, 
stated he wished to appeal only the issue of service 
connection for dermatitis.  However, in January 2000, the 
veteran had an RO hearing and addressed the issue of 
entitlement to a compensable evaluation for bilateral hearing 
loss.  In the November 2000 supplemental statement of the 
case, the Hearing Officer determined that the veteran had 
withdrawn the claim based on his VA Form 9.  

The Board finds that the veteran's subsequent discussion of 
the claim at the January 2000 RO hearing, which would 
constitute a timely substantive appeal, see 38 C.F.R. 
§ 20.302(b), perfected his appeal as to the issue of 
entitlement to a compensable evaluation for bilateral hearing 
loss.  Therefore, the claim is in proper appellate status and 
will be adjudicated in this decision.

In an April 2000 rating decision, the RO denied service 
connection for tinnitus.  The veteran did not appeal that 
decision, and thus it is not part of the current appellate 
review.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is manifested by an 
average pure tone threshold of 49 decibels on the right and 
45 decibels on the left.  Discrimination ability is 
88 percent correct on the right and 92 percent correct on the 
left.  

2.  Dermatitis is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2000).

2.  Dermatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, the September 1999 rating decision and the 
December 1999 statement of the case provided the veteran with 
the reasons and bases for the denial of service connection 
for dermatitis and the continuance of the noncompensable 
evaluation for bilateral hearing loss.  The December 1999 
statement of the case also provided the veteran with the 
applicable regulations that apply to the veteran's claims for 
service connection and for an increased evaluation for his 
service-connected disability.  The RO also issued a 
supplemental statement of the case in November 2000 following 
the veteran's January 2000 RO hearing and the receipt of 
additional evidence, and addressed why the additional 
evidence did not warrant a change in the prior determination 
of service connection for dermatitis.  These determinations 
were mailed to the veteran, along with correspondence copies 
to the veteran's representative, the Montana Veterans Affairs 
Division, and were not returned by the United States Postal 
Service as undeliverable.  Therefore, the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having been treated for his skin disorder within one year or 
more after being discharged from service at the VA Medical 
Center in Fort Harrison and that he was then sent to Salt 
Lake City for further testing.  Following the hearing, the 
Hearing Officer, in a January 2000 deferred hearing, stated 
that the veteran's medical records from 1970 to the present 
should be obtained from Fort Harrison, Miles City, and Salt 
Lake City.  The record reflects that the RO requested the 
records from Salt Lake City in January 2000.  In November 
2000, Salt Lake City stated that it had no records related to 
treatment for the veteran.  The record further reflects that 
no records were found at Miles City either.  Also, an October 
2000 VA Form 119, Report of Contact, shows that the RO had 
contacted the file room at Fort Harrison to find out where 
the veteran's medical records were located and was told that 
all the medical records were in the veteran's claims file 
already.  The Board finds that the RO has fulfilled its duty 
to assist in attempting to obtain VA medical record 
identified by the veteran.  The veteran indicated he had 
received private treatment from various doctors and was told 
to submit the records if he could obtain them (the veteran 
had alleged that it was possible he would not be able to 
obtain them).  The RO also had written to the veteran in 
April 1999, telling him that if the veteran provided 
authorization to obtain private medical records, the RO would 
seek to obtain the records.  No records or authorizations to 
obtain records have been submitted.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for his bilateral hearing loss or dermatitis 
that have not been associated with the claims file.  

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo a VA examination related to his claim for 
an increased evaluation.  The Board is aware that the RO did 
not have the veteran undergo a VA examination in connection 
with his claim for service connection; however, the VCAA does 
not require that an examination be automatic.  Rather, the 
veteran has to meet certain qualifications for an examination 
or an opinion to be necessary.  Specifically, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.

Here, the veteran has stated unequivocally that he did not 
have a skin rash in service.  Instead, he admits that he did 
not begin having skin problems until a year or so following 
service.  The Board finds that such allegation does not 
provide a nexus to the veteran's service, as dermatitis is 
not subject to presumptive service connection.  Therefore, 
for reasons stated above, the Board finds that an examination 
or opinion are not necessary to make a decision on the claim. 

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

A.  Increased evaluation

Service connection for bilateral hearing loss was granted by 
means of a March 1975 rating decision and assigned a 
noncompensable evaluation.

The veteran filed his claim for an increased evaluation for 
bilateral hearing loss in March 1999.

A May 1999 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
40
65
65
LEFT

20
35
60
65

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 92 percent in the left 
ear.

The VA audiologist stated the veteran had moderate bilateral 
sensorineural hearing loss with the right slightly poorer 
than the left.  

At the January 2000 RO hearing, the veteran stated he had 
undergone a hearing examination approximately one year prior.  
He noted he had not been prescribed hearing aids, but stated 
his hearing loss had gotten worse.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2000).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, here, the changes made were 
not substantive in regard to the facts in this case, and thus 
neither is more favorable to the veteran's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(2000).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss.  The reasons follow.

The May 1999 audiological evaluation results revealed a 
numeric score of II in the right ear and I in the left ear.  
This establishes a hearing loss disability that is 
noncompensable.  38 C.F.R. § 3.85, Diagnostic Code 6100.  An 
evaluation in excess of 0 percent is not warranted.  
Specifically, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The May 1999 
audiological evaluation report established a bilateral 
hearing loss disability, which is noncompensably disabling.  
The preponderance of the evidence is against the assignment 
of an evaluation in excess of 0 percent.  Therefore, an 
evaluation in excess of 0 percent for bilateral hearing loss 
disability is not warranted.  Id.  

The Board notes that if the veteran feels at a later time 
that his bilateral hearing loss has worsened, he should file 
a claim for an increased evaluation.

B.  Service connection

The service medical records are silent for findings related 
to or a diagnosis of a skin disorder, to include dermatitis.  
That Board notes that such fact is not disputed by the 
veteran.  

A September 1974 VA examination report shows that clinical 
evaluation of the veteran's skin was normal.  

A November 1988 VA outpatient treatment report shows a 
diagnosis of dermatitis of the feet.  The veteran reported 
that he had had the rash for two months.  A January 1989 VA 
examination report shows that the veteran had a rash on his 
feet.  A March 1992 VA outpatient treatment report shows the 
veteran reported a rash over his entire body, which he stated 
had started one month prior.  He reported he had had a rash 
like this off and on since being in Vietnam, but that it had 
never been this severe.  In June 1992, a biopsy of the 
veteran's skin was done and a diagnosis of petechial rash was 
entered.  A May 1999 VA outpatient treatment report shows the 
veteran continued to have a rash on various areas of his 
body.  The assessment was contact dermatitis.

At the January 2000 RO hearing, the veteran admitted he did 
not have a skin condition in service and stated that the skin 
rash began "a year or so" following his discharge from 
service.  The veteran stated he had not been diagnosed with 
chloracne.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2000); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (2000).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for dermatitis.  The service 
medical records are silent for findings related to or a 
diagnosis of a skin disorder.  At the January 2000 RO 
hearing, the veteran conceded he had not been treated for a 
skin condition in service.  Therefore, there is no conflict 
in the record of the lack of evidence of treatment of a skin 
condition in service.  Additionally, the veteran has stated 
that the skin condition did not start until a year or so 
following his discharge from service.  Dermatitis is not a 
presumptive condition, for which service connection may be 
granted if manifested to a compensable degree within one year 
following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (2000).  Therefore, if 
the veteran did not have dermatitis in service, service 
connection cannot be granted for such disability.  See 
38 U.S.C.A. § 1110.  

Also, the veteran admits that he has not been diagnosed with 
chloracne.  Chloracne is a presumptive condition that if 
manifested to a compensable degree within one year following 
service, service connection may be granted for such 
disability.  Thus, although the veteran admits he was treated 
for a skin condition within one year following service, he 
also has admitted he has not been diagnosed with chloracne.  
Therefore, service connection cannot be granted for 
chloracne, as the veteran has not brought forth any evidence 
of such diagnosis, and he has admitted that he has not been 
given such diagnosis.

Therefore, there is no basis to grant service connection for 
dermatitis.  Although the veteran has asserted he believes 
his current diagnosis of dermatitis is related to service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that it appreciates the honesty and integrity 
displayed by the veteran at the January 2000 RO hearing.  
However, even accepting the veteran's credible testimony, 
service connection is not warranted for dermatitis.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for dermatitis, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to service connection for dermatitis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



